United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 11, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-60541
                          Summary Calendar


NAIF TAHER SALEH AL-KOBA,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A78 196 502
                        --------------------

Before GARZA, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Naif Taher Saleh Al-Koba, a native and citizen of Yemen,

petitions for review of the decision by the Board of Immigration

Appeals (BIA) dismissing his untimely filed appeal that

challenged the denial of his motion to reopen his removal

proceedings.   In May 2005, Al-Koba filed a petition under 28

U.S.C. § 2241 seeking judicial review of his removal order and

alleging for the first time that counsel was ineffective because

she failed to notify him of the consequences of failing to appear

at his removal hearing and because she filed an untimely notice

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-60541
                                 -2-

of appeal to the BIA.   Al-Koba’s petition was transferred to this

court pursuant to the Real ID Act of 2005, Pub. L. No. 109-13,

§ 106(c), 119 Stat. 231, 311 (May 11, 2005), to be treated as a

timely petition for review.    See Rosales v. Bureau of Immigration

and Customs Enforcement, 426 F.3d 733, 736 (5th Cir. 2005), cert.

denied, 126 S. Ct. 1055 (2006).

     This court must consider its jurisdiction to review a case

sua sponte if necessary.    Goonsuwan v. Ashcroft, 252 F.3d 383,

385 (5th Cir. 2001).    A court can review a final order of removal

only when “the alien has exhausted all administrative remedies

available to the alien as of right.”   8 U.S.C. § 1252(d)(1);

Ramirez-Molina v. Ziglar, 436 F.3d 508, 514 (5th Cir. 2006).

Examination of the record confirms that Al-Koba failed to raise

his instant claim of ineffective assistance of counsel before the

BIA on appeal or in a motion to reopen the proceedings.

Consequently, this court lacks jurisdiction to entertain his

petition.   See Goonsuwan, 252 F.3d at 386-90; Roy v. Ashcroft,

389 F.3d 132, 137 (5th Cir. 2004).

     PETITION DISMISSED FOR LACK OF JURISDICTION.